NOT FOR PUBLICATION


                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY


 BAMBI BABY.COM CORP.,

                                      Plaintiff,                      OPINION
                            v.                                        Civ. No. 1$-12669-WHW-CLW

 MADONNA VENTURES, [NC. and INSPIRATION
 BY STERLING, INC.,

                                      Defendants.

Walls, Senior District Judge

         In this unfair competition action, Defendant Madonna Ventures, Inc. (“Madonna”) moves

to dismiss the Amended Complaint under Federal Rule of Civil Procedure 12(b)(6). ECF No.

23. Plaintiff Bambi Baby.com Corp. QBambi Baby” or “Plaintiff’) opposes. ECF No. 32.

Decided without oral argument under Federal Rule of Civil Procedure 78, the motion to dismiss

is granted in part and denied in part.

                         FACTUAL AND PROCEDURAL BACKGROUND1

         Plaintiff began this action with an August 10, 2018 complaint. ECF No. 1. An Amended

Complaint followed on February 21, 2019. ECF No. 22. The Amended Complaint alleges that

Madonna and Defendant Inspiration by Sterling, Inc. (“Sterling”; with Madonna, “Defendants”)2

copied the “look and feel” of Plaintiffs website, and in so doing infringed Plaintiffs intellectual

property. Am. Compl.        ¶J 7-9.



          Unless stated otherwise, all facts are drawn from Bambi Baby’s Amended Complaint (“Am. Compl.”),
ECF No. 22. These facts are taken as true for the purpose of Madonna’s motion. See Cuevas v. Wells Fargo Bank,
N.A., 643 F. App’x 124, 125-26 (3d Cir. 2016) (quoting McTernan v. City of York, 577 F.3d 521, 526 (3d Cir,
2009)) (“[l]n deciding a motion to dismiss, all well-pleaded allegations.   . must be taken as true and interpreted in
                                                                                .




the light most favorable to the plaintiffs, and all inferences must be drawn in favor of them.”).
2
          Sterling has not responded to the Amended Complaint, and, upon Plaintiff’s request, ECF No. 33, the Clerk
of the Court entered default against Sterling on May 20, 2019.

                                                          1
NOT FOR PUBLICATION


        Bambi Baby is a family-owned furniture store in West New York, New Jersey, which has

done business for over 30 years and ships baby furniture across the country. Am. Compi.                 ¶   10.

Bambi Baby’s website—located at www.bambibaby.com (the “Bambi Baby Website”)—was

designed in its current format in 2014. Id.       ¶J 7,   11. Plaintiff invested substantial resources in

developing its website, where it interacts with most of its customers. Id.         ¶J   12, 13.

        According to Plaintiff, its website’s “distinctive visual design, graphic treatment, and

familiar interface   []   has become readily identifiable by the consuming public as originating from

Bambi Baby.” Am. Compl.           ¶ 20.   Bambibaby.com features “distinctive and innovative” trade

dress that “is warm and inviting” and “exemplifies the business and values of Bambi Baby.” Id.

¶   19, 21. Plaintiff identifies three elements that “together and in combination” constitute

distinctive trade dress:

               (a) A distinctive palette of colors and image/video filters featuring a clean,
       modern, and straightforward user interface highlighted by bright, vibrant colors set
       in an environment/backdrop of warm, baby tones;
               (b) A home page display featuring an assortment of products needed by
       new parents that seeks to quickly affirm to Bambi Baby’s customers that they’ve
       landed in the right place; and
               (c) The consistent placement and location of certain user options and the
       company’s logo on each and every page of the Bambi Baby Website.

Id. ¶21.

        Plaintiff alleges that Defendants infringed that trade dress. Am. Compi.            ¶J 26-49.
Defendants own and operate a business called Treasure Rooms, which sells baby furniture from

a store in Missouri. Id. ¶‘ 26, 27. Treasure Rooms also sells baby furniture to customers

nationwide from its website—www.treasurerooms .com (the “Treasure Rooms Website”)—

which Madonna owns. Id.         ¶J 5, 26, 28;   id. Ex. A.3 Plaintiff contends that Defendants began



       Bambi Baby alleges that Madonna owns the Treasure Rooms Website but that both Defendants operate it.
Am. Compl. ¶J 28, 29.

                                                          2
NOT FOR PUBLICATION


infringing on the Bambi Baby intellectual property as soon as they relaunched the Treasure

Rooms Website on April 12, 2018. Id.          ¶ 29.   Specifically, Bambi Baby alleges that the Treasure

Rooms Website copies from the Bambi Baby site:

    (1)      the “look and feel” of Plaintiffs website, “utilizing strikingly and confusingly similar

             layouts and design elements, including the placement of photographs, colors, borders,

             frames, interactive elements, and overall mood, style, and impression, Id.           ¶ 31;
    (2)      digital photographs created in part by Plaintiff and showing furniture for sale by

             Plaintiff, Id,   ¶ 32;
    (3)      Bambi Baby’s “Tool-Tips” graphic, which “provides Bambi Baby’s customers with

             detailed descriptions of various items on its website,” Id.       ¶J 7, 33;
    (4)      “banner advertisements and landing pages,” such as one showing a 15% off Memorial

             Day sale, Id.    ¶ 34; and
    (5)      the “unique” shipping methods and services “and the descriptions of such services”

             offered by Plaintiff, Id.    ¶ 35, 36, Exs.    B, C.

          Bambi Baby’s counsel sent Defendants a cease and desist letter identifying the alleged

infringement on May 22, 2018. Am. Compl.              ¶ 46; id.   Ex. D. Madonna’s counsel responded a

week later that the items identified in Plaintiffs letter “have been addressed,” but Plaintiff

asserts that the infringement continues. Id.      ¶ 47.     Plaintiff now brings six claims against both

Defendants:

   (i)       copyright infringement under the U.S. Copyright Act, 17 U.S.C.            §   101, et seq. (Count

             1);

   (ii)      unfair competition under New Jersey’s Unfair Competition Act, N.J.S.A. 56:4-1, et

             seq. (Count 2);



                                                        3
NOT FOR PUBLICATION


    (iii)      trade dress infringement under Section 43(a) of the Lanham Act, 15 U.S.C.        §   1125

                (Count 3);

    (iv)       false advertising under Section 43(a) of the Lanham Act, 15 U.S.C.      §   1125 (Count 4);

    (v)        common law trademark infringement (Count 5); and

    (vi)       common law tortious interference (Count 6).

Am. Compi.       ¶J 50-92.
                                       STANDARD OF REVIEW

            Rule 12(b)(6) allows for dismissal where the non-moving party fails to state a claim upon

which relief can be granted. “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, ‘to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). A claim is plausible on its face “when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. “A pleading that offers labels and conclusions or a formulaic recitation of the

elements of a cause of action will not do. Nor does a complaint suffice if it tenders naked

assertions devoid of further factual enhancement.” Id. (internal quotation marks omitted).

“[W]here the well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘shown’—that the pleader is entitled to

relief.” Id. at 679.

            In assessing a plaintiffs claims, a district court may consider the allegations of the

complaint, as well as documents attached to or specifically referenced in the complaint. See

Sentinel Trust Co. v. Universal Bonding Ins. Co., 316 F.3d 213, 216 (3d Cir. 2003); Charles A.

Wright & Arthur R. Miller, SB Fed. Prac. & Proc. Juris.        §   1357 (3d ed. 2004). “A ‘document



                                                      4
NOT FOR PUBLICATION


integral to or explicitly relied on in the complaint’ may be considered ‘without converting the

motion [to dismiss] into one for summary judgment.” Mete v. Fed. Reserve BankofNY., 359

F.3d 251, 256 n.5 (3d Cir. 2004) (citing In re Burlington Coat Factory Sec. Litig., 114 F.3d

1410, 1426 (3d Cir. 1997)).

                                          DISCUSSION

    1. Copyright Infringement (Count 1)

       Madonna and Bambi Baby previously agreed to dismiss Bambi Baby’s copyright

infringement claim (Count 1). ECF Nos. 29, 30. Madonna’s motion to dismiss that count is

denied as moot.


   2. Trade Dress Infringement (Count 3)

       Bambi Baby claims that Defendants are infringing its trade dress, which Bambi Baby

describes as:

              (a) A distinctive palette of colors and image/video filters featuring a clean,
      modern, and straightforward user interface highlighted by bright, vibrant colors set
      in an environment/backdrop of warm, baby tones;
              (b) A home page display featuring an assortment of products needed by
      new parents that seeks to quickly affirm to Bambi Baby’s customers that they’ve
      landed in the right place; and
              (c) The consistent placement and location of certain user options and the
      company’s logo on each and every page of the Bambi Baby Website.

Am. Compl.      ¶ 21.
       Lanham Act Section 43(a)(l)(A) bars

       Any person who, on or in connection with any goods or services, or any container
       for goods, uses in commerce any word, term, name, symbol, or device, or any
       combination thereof, or any false designation of origin, false or misleading
       description of fact, or false or misleading representation of fact, which—. is
                                                                                    .   .



       likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
       connection, or association of such person with another person, or as to the origin,
       sponsorship, or approval of his or her goods, services, or commercial activities by
       another person[.]


                                                 5
NOT FOR PUBLICATION


15 U.S.C.   § 1 125(a)(1)(A). This provision “broadly prohibits uses of trademarks, trade names,
and trade dress that are likely to cause confusion about the source of a product or service.

Infringement law protects consumers from being misled by the use of infringing marks and also

protects producers from unfair practices by an ‘imitating competitor.” Moseley v. VSecret

Catalogue, Inc., 537 U.S. 41$, 42$ (2003) (citations omitted).

        “Trade dress has been defined as the total image or overall appearance of a product, and

includes, but is not limited to, such features as size, shape, color or color combinations, texture,

graphics, or even a particular sales technique.” Rose Art Indus., Inc. v. Swanson, 235 F.3d 165,

171 (3d Cir. 2000). Put another way, “trade dress is the overall look of a product or business.”

Fair Wind Sailing, Inc. v. Dempster, 764 f.3d 303, 30$ (3d Cir. 2014). “The purpose of trade

dress protection is to ‘secure the owner of the trade dress the goodwill of his business and to

protect the ability of consumers to distinguish among competing producers.” McNeil

Nutritionals, LLC v. Heartland Sweeteners, LLC, 511 f.3d 350, 357 (3d Cir.

2007) (quoting Shire US. Inc. v. Barr Labs., Inc., 329 f.3d 342, 353 (3d Cir. 2003)).

       To state a claim for trade dress infringement under Section 43(a), a plaintiff must allege:

“1) the allegedly infringing design is non-functional, 2) the design is inherently distinctive or has

acquired secondary meaning, and 3) consumers are likely to confuse the source of the plaintiffs

product with that of the defendant’s product.” Id. (citation omitted). The Court will review

these elements in turn.

            a. Functionality

       Trade dress protection “may not be claimed for product features that are functional.”

TrafFix Devices, Inc. v. Mktg. Displays, Inc., 532 U.S. 23, 29 (2001). Indeed, much trade dress

is functional, as the Supreme Court explained: “product design almost invariably serves purposes



                                                  6
NOT FOR PUBLICATION


other than source identification[.]” Wa/-Mart Stores, Inc. v. Samara Bros., 529 U.S. 205, 211

(2000). The Supreme Court has defined functional trade dress as that which (1) “is essential to

the use or purpose of the article”; (2) “affects the cost or quality of the article”; or (3) would, if

denied to others, “put competitors at a significant non-reputation-related disadvantage.” TrafFix,

532 U.S. at 33 (internal citations omitted).

        Madonna contends that Plaintiff’s claimed trade dress—at least the portion enumerated in

paragraphs 21(b) and (c) of the Amended Complaint—is functional and unprotectable. ECF No.

23-1 (Madonna Mot. Br.) at 12-13. Plaintiff responds that “the functionality test is lessened”

when dealing with websites, and so the Bambi Baby trade dress is non-functional. ECF No. 32

(P1. Opp. Br.) at 6-7 (citing Ingrid & Isabel, LLC v. Baby Be Mine, LLC, 70 F. Supp. 3d 1105,

1137 (N.D. Cal. 2014)). One court in Pennsylvania agrees with Plaintiff, Conference Archives,

Inc. v. Sound Images, Inc.,No. CIV. 3:2006-76, 2010 WL 1626072, at *17 (W.D. Pa. Mar. 31,

2010) (“[c]oncerns about the monopolization [of functional features] are minimized in the

context of web sites”), but the Third Circuit has not spoken on this point. See Fair Wind Sailing,

764 F.3d at 310-11 (ruling website trade dress functional without discussing whether

functionality test is altered for websites).

        Under any standard, the trade dress identified in paragraphs 21(b) and (c)—”A home

page display featuring an assortment of products needed by new parents that seeks to quickly

affirm to Bambi Baby’s customers that they’ve landed in the right place,” and “The consistent

placement and location of certain user options and the company’s logo on each and every page of

the Bambi Baby Website,” respectively—is functional. The home page design that affinns that

customers are “in the right place” plainly “is essential to the use or purpose” of Bambi Baby’s

website. TrafFix, 532 U.S. at 33. A consumer cannot use the website to purchase baby furniture



                                                   7
NOT FOR PUBLICATION


without knowing that Bambi Baby’s site sells baby furniture. And this home page “feature” is

common to nearly every retail website: how can a consumer use www.ikea.com to buy a

mattress without knowing that IKEA’s site sells mattresses? Features that identify for website

visitors the products sold on that website are functional.

         Likewise “[t]he consistent placement and location of certain user options and the

company’s logo on each and every page of the Bambi Baby Website[.]” Am. Compl.                          ¶ 2 1(c).
Bambi Baby does not specify which “user options” it seeks to protect, nor the actual

“location[s]” of these options and the Bambi Baby logo on its webpage. The Court’s review of

the Bambi Baby Website4 revealed several features that appear in the same place on all pages:

(1) the Bambi Baby logo in the top left corner; (2) a search bar placed prominently in the middle

of the page, directly to the right of the Bambi Baby logo; (3) a gift box icon labelled “My

Registry” and five yellow stars indicating “5 Star Customer rating,” both to the right of the

search bar; (4) a tool bar underneath the search bar with drop-down menus allowing visitors to

“Shop By Brand,” “Shop By Style,” or browse specific categories of Bambi Baby products, like

“Cribs” and “Car Seats”; (5) a “REVIEWS” tab on the left edge of the page that pops out “REAL

REVIEWS FROM REAL SHOPPERS”; (6) a pop-up chat window in the bottom right corner of

the page that allows visitors to contact Bambi Baby; (7) a box in the bottom left corner showing

Bambi Baby’s Google Customer Reviews rating; and (8) an index at the very bottom, featuring

various “About Bambi Baby” pages, contact information, and links to the categories of Bambi

Baby merchandise.5


          The Court accessed the Bambi Baby Website for this analysis on May 17, 2019.
          The Court may consider the contents of the Bambi Baby Website because it is “integral” to the Amended
Complaint. See Mele, 359 f.3d at 256 n.5; Edelman v. Croonquist, No. CIVA 09-1938 (MLC), 2010 WL 1816180,
at * I (D.N.J. May 4, 2010) (considering information on “website discussed in the Amended Complaint”). See also
Am. Compi. ¶J 7 (defining “Bambi Baby Website” and giving URL), 32 (including screen shot of Bambi Baby
Website). The Court is not taking iudicial notice of facts stated on the Bambi Baby Website because it is “a party’s
unauthenticated marketing material[.]” Victautic Co. v. Tieman, 499 F.3d 227, 236 (3d Cir. 2007), as amended

                                                          8
NOT FOR PUBLICATION


         Several of these features are absent from the Treasure Rooms Website—namely, the gift

box and five star icons (feature number 3) the tool bar (feature number 4), the “REVIEWS” tab
                                                                                      7).6
(feature number 5), and the box with a Google rating (feature number                         The other four

consistent features of the Bambi Baby Website appear in the same locations on the Treasure

Rooms Website—but each is functional and unprotectable.

         Like Plaintifrs website, Defendants’7 features a logo in the top left corner of each page

(feature number 1). This placement is functional, though, as placing a company logo at the top

of a website enables visitors to know whose website they have reached. And this Court is

unwilling to grant Bambi Baby a monopoly on putting its logo in the top left corner, which

would “put competitors at a significant non-reputation-related disadvantage” given the dearth of

other options to usefully place a logo. TraJFix, 532 U.S. at 33; see also Landscape Forms, Inc.

v, Columbia Cascade Co., 113 F.3d 373, 380 (2d Cir. 1997) (observing that “granting trade dress

protection to an ordinary product design would create a monopoly in the goods themselves”).

The Treasure Rooms Website also has a search bar at the top of the page near the middle (feature

number 2), but this too is functional: nearly every c-commerce site has a search bar in the same

location because searching is a useful way to navigate complex websites. Each website has a

pop-up chat window in the bottom right corner (feature number 6), a useful feature for quickly

getting in touch with Bambi Baby or Defendants. And both sites have similar indices—

including “about us” sections, links to product-specific sections within the sites, and buttons for



(Nov. 20, 2007) (“Anyone may purchase an Internet address, and so, without proceeding to discovery or some other
means of authentication, it is premature to assume that a webpage is owned by a company merely because its trade
name appears in the uniform resource locator.”).
6
          The Treasure Rooms Website is integral to the Amended Complaint, see note 5 supra, Am. Compi. ¶f 5,
32, so the Court may consider it along with the Bambi Baby Website.
          The Court assumes that the Treasure Rooms Website is at least partially attributable to Sterling, as alleged
by Bambi Baby. See, e.g., Am. Compl. ¶ 29 (asserting that “Defendants re-launched the Treasure Rooms Website”
(emphasis added))

                                                          9
NOT FOR PUBLICATION


each company’s social media pages—at the bottom of the respective webpages (feature number

2). This is another near-universal c-commerce feature that allows potential customers to interact

directly with vendors.

        In sum, the four features located similarly on both Plaintiffs and Defendants’ webpages

are functional. And the other four features “consistent[ly] place[d]” throughout the Bambi Baby

Website are absent or placed differently on the Treasure Rooms Website, so Defendants cannot

infringe Plaintiffs purported trade dress as to those features. Bambi Baby does not state a claim

for infringement of this aspect of its trade dress—”[t]he consistent placement and location of

certain user options and the company’s logo on each and every page of the Bambi Baby

Website{.]” Am. Compl.     ¶ 2 1(c).
        Finally, the trade dress identified in Amended Complaint paragraph 21 (a)—”A

distinctive palette of colors and image/video filters featuring a clean, modern, and

straightforward user interface highlighted by bright, vibrant colors set in an

environment/backdrop of warm, baby tones”—is not functional. Madonna nearly admits as

much, Madonna Mot. Br. at 12, and for good reason. Bambi Baby is not seeking a monopoly on

all forms of selling baby furniture using “bright, vibrant colors set in an environment/backdrop

of warm, baby tones,” but instead only on the way Bambi Baby uses that color palette on its

webpage. Am. Compl.      ¶ 73, 75      (taking issue with “Defendants’ unauthorized use of the ‘look

and feel’ of the Bambi Baby Website[.]”). Indeed, nothing about Bambi Baby’s color palette is

“essential to the use or purpose of the” website, nor does it “affect [its] cost or quality.” TrajFix,

532 U.s. at 33. This aspect of Bambi Baby’s claimed trade dress is not functional.




                                                    10
NOT FOR PUBLICATION


            b. Inherent Distinctiveness or Secondary Meaning

        The “look and feel” of the Bambi Baby Website is only protectible if it is distinctive.

Wal-Mart Stores, Inc.   V.   Samara Bros., Inc., 529 U.S. 205, 207 (2000) (“decid[ing] under what

circumstances a product’s [trade dress] is distinctive, and therefore protectible”). Distinctiveness

arises in one of two ways: “First, [trade dress] is inherently distinctive if [its] intrinsic nature

serves to identify a particular source[.] Second, [trade dress] has acquired distinctiveness, even

if it is not inherently distinctive, if it has developed secondary meaning[.]” Id. at 210-11

(citations omitted). Secondary meaning “occurs when, in the minds of the public, the primary

significance of a [trade dress] is to identify the source of the product rather than the product

itself.” Id. at 211; see also Ideal Toy Corp.   V.   Plawner Toy Mfg. Corp., 685 F.2d 78, 82 (3d Cir.

1982) (“When the primary significance of the trade dress to a consumer is in designating not the

product but its producer, the trade dress has acquired secondary meaning”).

        Plaintiff pleads that its trade dress “is inherently distinctive as applied to its products,”

and, in the alternative, “has acquired secondary meaning[.]” Am. Compi.             J 8.   Indeed, Bambi

Baby refers to its website interface as “distinctive” repeatedly throughout its Amended

Complaint. Id. ¶j 20, 21, 67. As to the only remaining piece of potentially protectible trade

dress, Plaintiff asserts that it uses “[a] distinctive palette of colors and image/video filters

featuring a clean, modern, and straightforward user interface highlighted by bright, vibrant colors

set in an environment/backdrop of warm, baby tones[.]” Id.        ¶ 21(a).   Madonna counters that the

allegations of distinctiveness and secondary meaning are conclusory, Madonna Mot. Br. at 11

(“Of course, merely describing elements of a website design as ‘distinctive and innovative’ does

not make them so, no matter how many times the words ‘distinctive’ is repeated.”), and too

vague to be protectible, Id. (“In terms of actual information, however,      ¶ 21    (a) does nothing more



                                                      11
NOT FOR PUBLICATION


than allege that Bambi Baby has an attractive website utilizing ‘baby tone.”). Bambi Baby

disagrees, arguing that Defendant “has unquestionably copied the [website’s] screen display,

command buttons, icons, and distinctive use of text, graphics, and colors.” P1.    Opp. Br. at 7.
        The Amended Complaint adequately pleads that the Bambi Baby Website has acquired

secondary meaning. While the Amended Complaint nakedly labels the Bambi Baby Website as

“distinctive” on several occasions, it also does more. Bambi Baby alleges that its website trade

dress has become recognized by consumers “as a symbol of Bambi Baby[.]” Am. Compl.               ¶ 68.
Plaintiff further asserts that its website “incorporates a distinctive visual design, graphic

treatment, and familiar interface that has become readily identifiable by the consuming public as

originating from Bambi Baby.” Id.     ¶ 20 (emphasis added).   This is a classic allegation of

secondary meaning, which means that trade dress “has come through use to be uniquely

associated with a specific source.” Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 766 n.4

(1992) (quoting Restatement (Third) of Unfair Competition      §   13, Comment e (Tent. Draft No. 2,

Mar. 23, 1990)); accord Xtreme Caged Combat v. ECC Fitness, No. 12-CV-3 855, 2012 WL

5893970, at *5 (E.D. Pa. Nov. 21, 2012) (plaintiffs adequately alleged secondary meaning by

pleading that trademark was advertised to the public as representing services “specifically”

offered by trademark owner). Bambi Baby has adequately alleged secondary meaning.

           c. Likelihood of Confusion

       Plaintiff must finally allege that “consumers are likely to confuse the source of the

plaintiffs product with that of the defendant’s product.” McNeil Nutritionals, 511 F.3d at 357.

Madonna does not contend that Bambi Baby has failed to satisfy this element, instead confining

its arguments to functionality and lack of distinctiveness/secondary meaning. See Madonna Mot.

Br. at 10-13.



                                                  12
NOT FOR PUBLICATION


          “A likelihood of confusion exists when consumers viewing the defendant’s trade dress

probably would assume that the product it represents is associated with the source of a different

product identified by the plaintiffs similar trade dress.” McNeil Nutritionals, 511 F.3d at 357

(citing A & H Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 f.3d 198, 211 (3d Cir.

2000)). The likelihood of confusion inquiry is a question of fact. A & H Sportswear, Inc. v.

Victoria Secret Stores, Inc., 166 f.3d 191, 194 (3d Cir. 1999).

          Bambi Baby adequately alleges likelihood of confusion between its website trade dress

and that on Defendants’ site. Plaintiff states that “the configuration of and overall impression

created by the Treasure Rooms Website is confusingly similar to the configuration of and overall

impression created by the Bambi Baby Website.” Am. Compl.            ¶ 40.    Bambi Baby further claims

that Defendants’ use of its trade dress “is likely to cause consumer confusion and mistake, and to

deceive consumers as to the source, origin, or affiliation of Defendants’ products and services.”

Id.   ¶ 73.   Taking these allegations as true, Bambi Baby has adequately alleged likelihood of

confusion.

          Plaintiff has stated a claim under Lanham Act Section 43(a) for trade dress infringement

as to its website’s “distinctive palette of colors and image/video filters featuring a clean, modern,

and straightforward user interface highlighted by bright, vibrant colors set in an

environment/backdrop of warm, baby tones[.]” Am. Compl.           ¶ 2 1(a).
      3. False Advertising (Count 4)

          Section 43(a)(1)(B) of the Laitham Act provides:

          Any person who, on or in connection with any goods or services, or any container
          for goods, uses in commerce any word, term, name, symbol, or device, or any
          combination thereof, or any false designation of origin, false or misleading
          description of fact, or false or misleading representation of fact, which—. (B).   .



          in commercial advertising or promotion, misrepresents the nature, characteristics,
          qualities, or geographic origin of his or her or another person’s goods, services, or


                                                   13
NOT FOR PUBLICATION


          commercial activities, shall be liable in a civil action by any person who believes
          that he or she is or is likely to be damaged by such act.

15 U.S.C.    § 1 125(a)(1)(B). To plead a Lanham Act claim for false advertising, a plaintiff must
allege:

                   1) that the defendant has made false or misleading statements as to his
          own product or another’s;
                   2) that there is actual deception or at least a tendency to deceive a
          substantial portion of the intended audience;
                   3) that the deception is material in that it is likely to influence purchasing
          decisions;
                   4) that the advertised goods traveled in interstate commerce; and
                   5) that there is a likelihood of injury to the plaintiff in terms of declining
          sales, loss of good will, etc.

Warner—Lambert Co. v. Breathasure, Inc., 204 f.3d $7, 91-92 (3d Cir. 2000).

          Bambi Baby alleges that Defendants’ advertising and promotion, as embodied on the

Treasure Rooms Website. constitutes “false designation of origin,” “false and misleading

description of fact,” and “false and misleading representation of fact[.]” Am. Compi.         ¶ 81.
Madonna argues that this claim is not cognizable under Section 43(a)(l)(B) “[bjecause the only

‘quality’ alleged by plaintiff to have been misrepresented by defendant is the ‘quality’ of being

Bambi Baby[.]” Madonna Mot. Br. at 14. Plaintiff responds, not by disputing Madonna’s point

of law, but instead by tacitly conceding Madonna’s point of fact: “Bambi Baby satisfies the first

prong by alleging that Defendant published, through its website, false and misleading

information relating to its affiliation with Bambi Baby.” P1. Opp. Br. at 13. The only “false and

misleading description of fact” or “false and misleading representation of fact,” Am. Compi.          ¶
81, is that Treasure Rooms is associated with Bambi Baby.

          This fails to state a claim for false advertising. Madonna’s argument is based on Parks

LLC v. Tyson Foods, Inc., in which the plaintiffs false advertising claim “depend[ed] upon the

purported false association between [defendant’s] brand and [plaintiffs] mark. 863 F.3d 220,


                                                    14
NOT FOR PUBLICATION


227 (3d Cir. 2017) (quoted in Madonna Mot. Br. at 14). In Parks, as here, “the primary

argument [plaintiff] advances is that the [defendant’s marketing] falsely implies that

[defendant]’s product is one of [plaintiff]’s products.” Id. The Third Circuit affirmed dismissal

of the false advertising count because “none of [plaintiffs] grievances concern the ‘nature,

characteristics, qualities, or geographic origin’ of’ defendant’s goods—it was “a false

association claim and nothing more.” Id. at 227-30. So too here. Bambi Baby does not allege

that Defendants misrepresented any characteristics of their products or of their website.

Consequently, Bambi Baby has not stated a claim for false advertising.

    4. Unfair Competition (Count 2)

        New Jersey’s statutory unfair competition law provides, “No merchant, firm or

corporation shall appropriate for his or their own use a name, brand, trade-mark, reputation or

goodwill of any maker in whose product such merchant, firm or corporation deals.” N.J.S.A.

56:4-1. The elements of an unfair competition claim under New Jersey law are the same as those

under Lanham Act Section 43(a). See Cancer Genetics, Inc. v. Hartmayer, No. CIV. 07-

5463(fSH), 200$ WL 32373$, at *9 (D.N.J. Feb. 5,200$) (citing American Tel. and Tel. Co. v.

Winbackand Conserve Program, Inc., 42 F.3d 1421, 1433 (3d Cir. 1994)). To state a claim for

unfair competition under either statute, a plaintiff must allege that “(1) the mark at issue is valid

and legally protectable; (2) the mark is owned by the plaintiff; (3) the defendant used the mark in

commerce on or in connection with any goods or services or container for goods; and (4) this

‘use’ was in a manner likely to create confusion concerning the origin of the goods or services.”

Buying For The Home, LLC v. Humble Abode, LLC, 459 F. $upp. 2d 310, 31$ (D.N.J. 2006).

When trade dress is at issue, the above elements pertain to the plaintiffs trade dress rather than

its trademark. See Versa Prod. Co. v. Bfold Co.            50 F.3d 189, 205 (3d Cir. 1995)



                                                  15
NOT FOR PUBLICATION


(analyzing unfair competition claim based on trade dress rather than trademark infringement

using similar elements); Knorr-iVahrmittel A. G. v. Reese finer foods, Inc., 695 F. Supp. 787,

793 (D.N.J. 1988) (“the essence of trade dress is to function as a trademark”).

        Madonna argues that Bambi Baby’s unfair competition claim is just a repackaging of its

now-dismissed copyright infringement claim, and that it seeks protection for its unprotectible

“shipping methods and services[.]” Madonna Mot. Br. at 6-7. Plaintiff counters that it is not

seeking unfair competition protection for its allegedly copyrightable images or its “shipping

methods and services”—but instead for the website trade dress that it claims Defendants

infringed. See P1.   Opp. Br. at 11-13 (“The issue before this case is whether Defendant’s admitted
copying of Bambi Baby’s website constitutes improper use of Bambi Baby’s mark and trade

dress.”). Bambi Baby argues that by adequately pleading trade dress infringement, it also stated

a claim for unfair competition. Id. at 12.

       Bambi Baby is right. Plaintiff has pled all four elements of its unfair competition cause

of action as to the trade dress identified in paragraph 21(a) of the Amended Complaint—”A

distinctive palette of colors and image/video filters featuring a clean, modern, and

straightforward user interface highlighted by bright, vibrant colors set in an

environment/backdrop of warm, baby tones [.]“

       As explained, Bambi Baby alleges it developed protectible, non-functional trade dress on

its website. See Am. Compl.    ¶   11-15 (discussing development and ownership of trade dress on

Bambi Baby Website). Plaintiff also claims that Defendants’ used confusingly similar trade

dress on the Treasure Room Website. See Id.    ¶J 40 (“the Treasure Rooms Website is
confusingly similar to the configuration of and overall impression created by the Bambi Baby

Website”), 41 (“Defendants’ misappropriation and use of the Bambi Baby trade dress is intended



                                                 16
NOT FOR PUBLICATION


to cause consumers to mistakenly believe that the products and services offered on the Treasure

Rooms Website are provided by or associated with Rambi Baby.”). These allegations state a

claim for Lanham Act trade dress infringement, and so too for unfair competition under New

Jersey law. See Boehringer Ingeiheirn G.m.b.H v. Pharmadyne Labs., 532 F. Supp. 1040, 1061

(D.N.J. 1980) (holding that trade dress infringement constitutes unfair competition under New

Jersey law).

    5. Common Law Trademark Infringement (Count 5)

         Bambi Baby alleges that it has established common law trademark rights in the “look and

feel” of the Bambi Baby Website through its “long and continuous use of the protected trade

dress” on that site. Am. Compl.   ¶ 83.   Defendants’ use of confusingly similar trade dress on the

Treasure Rooms Website, according to Bambi Baby, infringes those trademark rights. Id.             ¶ $4.
Madonna does not separately address this Count in its brief, but appears to lump it in with the

discussion of Plaintiffs Lanham Act trade dress infringement claim. Madonna Mot. Br. at 8-10

(acknowledging that “plaintiff is claiming the ‘look and feel’ of its, website as a trademark or

trade dress under N.J.S.A. 56:4-1 [Count 2], common law trademark [Count 5J and          § 43(a) of the
Lanham Act [Counts 3 and 4]” (emphasis added)). Bambi Baby argues that Madonna has “not

offered any argument” as to common law trademark infringement, and that consequently the

claim must survive; Plaintiff also argues that it stated a claim by alleging that it “has established

common law trademark rights in the ‘look and feel’ of the Bambi Baby website[.]” P1.         Opp. Br.
at 15.

         In New Jersey, liability for common law trademark infringement is established when a

defendant violates the federal Lanham Act for trademark infringement. Coach, Inc. v. Cosmetic

House, Civ. No. 10-2794, 2011 WL 1211390 at        *
                                                       5 (D.N.J. March 29, 2011) (“liability for



                                                  17
NOT FOR PUBLICATION


trademark infringement under federal law is sufficient to establish common law trademark

infringement”); La Cetia Fine Foods, Ltd. v. Jennifer Fine Foods, No. CIV.A.01CV5746(JLL),

2006 WL 2014503, at *8 (D.N.J. July 18, 2006) (finding common law trademark infringement

based on Lanham Act violation); see also Barre-Nat’l, Inc. v. Barr Labs., Inc., 773 F. Supp. 735,

746 (D.N.J. 1991) (“the test for common law trademark infringement is the same as for federal

trademark infringement”).

        Likewise when a plaintiff asserts a claim for Lanham Act trade dress infringement. $ee

Telebrands Corp. v. Nei’inetro Design, LLC, No. CV 16-1981 (WHW-CLW), 2016 WL

$999932, at *12 (D.N.J. Nov. 10, 2016) (considering Lanham Act trade dress infringement claim

together with common law trademark infringement claim). Because Bambi Baby has adequately

pled trade dress infringement under the Lanham Act, it has also stated a claim for New Jersey

common law trademark infringement of the “look and feel” of its website.

    6. Tortious Interference (Count 6)

       Madonna moves to dismiss Bambi Baby’s claim for tortious interference. Madonna Mot.

Br. at 15-17. Tn New Jersey, a plaintiff must allege four elements of a tortious interference

claim: (1) the plaintiff must have a protected interest; (2) the defendant must have behaved with

“malice”—that is, the defendant must have intentionally interfered with that protected interest

without justification; (3) there must be a reasonable likelihood that the anticipated benefit from

the protected interest would have been realized but for the interference; and (4) economic

damage must have resulted. Printing Mart—Morristown v. Sharp Electronics Corp., 116 N.J.

739, 75 1-52 (1989).

       Madonna argues that Plaintiffs tortious interference claim should be dismissed as

duplicative of its unfair competition count (Count 2), and because Bambi Baby has not alleged



                                                 18
 NOT FOR PUBLICATION


 all elements of the claim. Madonna Mot. Br. at 15-17. Plaintiff counters that it has pled all

necessary elements of tortious interference, and that this claim should not rise and fall with its

unfair competition one. P1.   Opp. Br. at 14-15.
        To satisfy the third element of his tortious interference claim, Bambi Baby must

“allege facts that show an existing or prospective economic or contractual

relationship.” Advanced Oral Techs., L,L. C. v. Nutres Research, Inc., No. 10-5303, 2011 WL

198029, at *9 (D.N.J. Jan. 20, 2011). The “mere allegation of lost business does not

suffice.” Id. Rather, Bambi Baby must “identify [j specific lost or potential customers,” Am.

Millennium Ins. Co. v. first Keystone RiskRetention Grp., Inc., 332 F. App’x 787, 791 (3d Cir.

2009)—that is, customers who would have bought baby furniture from Plaintiff but for

Defendants’ alleged interference. See also Novartis Pharm. Corp. v. Bausch & Lomb, Inc., No.

07-5945, 2008 WL 4911868, at *7 (D.N.J. Nov. 13, 2008) (“At a minimum, a plaintiff must                     []   at

least allege specific prospective contracts that were interfered with.”).

        Bambi Baby does not do so. Plaintiff alleges that it had “established relationships with

numerous customers” and that Defendants’ conduct “disrupted” those relationships. Am. Compi.

¶ 89-90.   The Amended Complaint must go further, see Canfleld Sci., Inc. v. Melanoscan, LLC,

No. CV 16-4636, 2017 WL 2304644, at *5 (D.N.J. May 25, 2017) (dismissing tortious

interference claim where plaintiff alleged “that ‘Defendants   .   .   .   interfered with [plaintiffj ‘s

current and prospective business relationships” without specifying particular customers), but it

does not. Plaintiff does not identify any “specific” customers that Defendants poached, nor any

that Defendants prevented from reaching Bambi Baby in the first place. Am. Millennium Ins.

Co.., 332 F. App’x at 791. Bambi Baby cannot establish the third element of its cause of action,

and so has not stated a claim for tortious interference.



                                                   19
NOT FOR PUBLICATION


                                         CONCLUSION

       Madonna’s motion to dismiss (ECF No. 21) is granted in part and denied in part.

Specifically, the motion to dismiss is granted as to Counts 4 and 6 and denied as to Counts 1, 2,

and 5. Regarding Count 3, the motion to dismiss is denied as to the trade dress alleged in

paragraph 21(a) of the Amended Complaint, and granted as to that alleged in paragraphs 21(b)

and (c). An appropriate order follows.




       DATE:

                                                    United States District Court Judge




                                               20
